Exhibit 10.1

 

JAGUAR HEALTH, INC.

 

NEW EMPLOYEE INDUCEMENT AWARD PLAN

 

1.    ESTABLISHMENT, PURPOSE, ELIGIBILITY AND TERM OF PLAN.

 

1.1                               Establishment.  The Plan is established
effective as of June 16, 2020.

 

1.2                               Purpose.  This Plan, through the granting of
Awards, is intended to provide (a) an inducement material for certain
individuals to enter into employment with the Company within the meaning of
Rule 5635(c)(4) of the NASDAQ Listing Rules, (b) incentives for such persons to
exert maximum efforts for the success of the Company and the Participating
Company Group and (c) a means by which Eligible Employees may be given an
opportunity to benefit from increases in value of the Stock through the granting
of Awards.

 

1.3                               Eligible Award Recipients. The only persons
eligible to receive grants of Awards under this Plan are individuals who satisfy
the standards for inducement grants under NASDAQ Marketplace Rule 5635(c)(4) and
the related guidance under NASDAQ IM 5635-1. A person who previously served as
an Employee or Director will not be eligible to receive Awards under the Plan,
other than following a bona fide period of non-employment. Persons eligible to
receive grants of Awards under this Plan are referred to in this Plan as
“Eligible Employees”. These Awards must be approved by either a majority of the
Company’s “Independent Directors” (as such term is defined in NASDAQ Listing
Rule 5605(a)(2)) or the Company’s compensation committee, provided such
committee is comprised solely of Independent Directors (the “Compensation
Committee”) in order to comply with the exemption from the stockholder approval
requirement for “inducement grants” provided under Rule 5635(c)(4) of the NASDAQ
Listing Rules. NASDAQ Marketplace Rule 5635(c)(4) and the related guidance under
NASDAQ IM 5635-1 are referred to in this Plan as the “Inducement Award Rules”.

 

1.4                               Term of Plan.  The Plan shall continue in
effect until its termination by the Board; provided, however, that all Awards
shall be granted, if at all, within ten (10) years from the date the Plan is
adopted by the Board.

 

2.                                   DEFINITIONS AND CONSTRUCTION.

 

2.1                               Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

 

(a)                                 “1933 Act” means the Securities Act of 1933,
as amended.

 

(b)       “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(c)                                  “Applicable Laws” means the requirements
relating to the administration of equity-based awards under U.S. federal and
state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Company’s common stock

 

--------------------------------------------------------------------------------



 

is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan,

 

(d)                                 “Award” means a Nonstatutory Stock Option,
Restricted Stock, or Restricted Stock Units granted under the Plan.  For the
avoidance of doubt, Incentive Stock Options may not be granted under this Plan.

 

(e)                                  “Award Agreement” means a written or
electronic agreement between the Company and a Participant setting forth the
terms, conditions and restrictions of the Award granted to the Participant.

 

(f)                                   “Board” means the Board of Directors of
the Company.  If one or more Committees have been appointed by the Board to
administer the Plan, “Board” also means such Committee(s).

 

(g)                                  “Cause” means, unless such term or an
equivalent term is otherwise defined with respect to an Award by the
Participant’s Award Agreement or written contract of employment or service, any
of the following: (i) the Participant’s theft, dishonesty, willful misconduct,
breach of fiduciary duty for personal profit, or falsification of any
Participating Company documents or records;  (ii) the Participant’s material
failure to abide by a Participating Company’s code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct); (iii) the Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of a Participating Company (including, without
limitation, the Participant’s improper use or disclosure of a Participating
Company’s confidential or proprietary information); (iv) any intentional act by
the Participant which has a material detrimental effect on a Participating
Company’s reputation or business; (v) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (vi) any material breach by the Participant of any employment or
service agreement between the Participant and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a Participating Company.

 

(h)                                 “Change of Control” means the occurrence of
any of the following events:

 

(i)                                     A change in the ownership of the Company
that occurs on the date that any one person, or more than one person acting as a
group (“Person”), acquires ownership of the stock of the Company that, together
with the stock held by such Person, constitutes more than fifty percent (50%) of
the total voting power of the stock of the Company. For purposes of this
subsection (a), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered an additional Change of Control; or

 

2

--------------------------------------------------------------------------------



 

(ii)                                  A change in the effective control of the
Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or for purposes of this subsection (b),
once any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered an additional Change of Control; or

 

(iii)                               A change in the ownership of a “substantial
portion of the Company’s assets”, as defined herein. For this purpose, a
“substantial portion of the Company’s assets” shall mean assets of the Company
having a total gross fair market value equal to or more than fifty percent (50%)
of the total gross fair market value of all of the assets of the Company
immediately prior to such change in ownership. For purposes of this subsection
(c), a change in ownership of a substantial portion of the Company’s assets
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that constitute a “substantial
portion of the Company’s assets.” For purposes of this subsection (c), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in this subsection (c). For
purposes of this subsection (c), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

For purposes of this Section, persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change of control event within the
meaning of Section 409A.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if its primary purpose is to: (1) change the state of the
Company’s incorporation, or (2) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

3

--------------------------------------------------------------------------------



 

(j)                                    “Committee” means the committee appointed
by the Board (pursuant to Section 3 to administer the Plan.

 

(k)                                 “Company” means Jaguar Health, Inc., a
Delaware corporation, or any successor corporation thereto.

 

(m)                             “Director” means a member of the Board.

 

(n)                                 “Disability” means a permanent and total
disability within the meaning of Section 22(e)(3) of the Code.  The Committee,
in its discretion, may determine  that a different definition of Disability
shall apply in accordance with standards adopted by the Committee from time to
time.

 

(o)                                 “Employee” means any person treated as an
employee (including an Officer or a Director who is also treated as an employee)
in the records of a Participating Company; provided, however, that neither
service as a Director nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan.  The Company shall determine in
its discretion whether an individual has become or has ceased to be an Employee
and the effective date of such individual’s employment or termination of
employment, as the case may be.  For purposes of an individual’s rights, if any,
under the terms of the Plan as of the time of the Company’s determination of
whether or not the individual is an Employee, all such determinations by the
Company shall be final, binding and conclusive as to such rights, if any,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination as to such individual’s status as an
Employee.

 

(p)                                 “Exercise Price” means the price at which a
Share may be purchased by a Participant pursuant to the exercise of an Option

 

(q)                                 “Fair Market Value” means, as of any date,
the value of a share of Stock or other property as determined by the Board, in
its discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:

 

(i)                                     If, on such date, the Stock is listed on
a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be the closing price of a share of Stock as
quoted on the national or regional securities exchange or market system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable.  If the relevant
date does not fall on a day on which the Stock has traded on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Stock was so traded prior to the
relevant date, or such other appropriate day as shall be determined by the
Board, in its discretion.

 

(ii)                                  If, on such date, the Stock is not listed
on a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be as determined by the Board in good faith
without regard to any restriction other than a restriction which, by its

 

4

--------------------------------------------------------------------------------



 

terms, will never lapse, and in a manner consistent with the requirements of
Section 409A of the Code.

 

(r)                                    “Grant Date” means, with respect to an
Award, the date on which the Committee makes the determination granting such
Award, or such later date as is determined by the Committee at the time it
approves the grant. The Grant Date of an Award shall not be earlier than the
date the Award is approved by the Committee.

 

(s)                                   “Incentive Stock Option” means an Option
intended to be an incentive stock option within the meaning of Section 422(b) of
the Code.

 

(t)                                    “Insider” means an Officer, a Director or
other person whose transactions in Stock are subject to Section 16 of the
Exchange Act.

 

(u)                                 “Insider Trading Policy” means the written
policy of the Company pertaining to the purchase, sale, transfer or other
disposition of the Company’s equity securities by Directors, Officers, Employees
or other service providers who may possess material, nonpublic information
regarding the Company or its securities.

 

(v)                                 “Nonemployee Director” means a Director who
is not an employee of the Company or any Affiliate.

 

(w)                               “Nonstatutory Stock Option” means an Option
not intended to be an Incentive Stock Option.

 

(x)                                 “Officer” means any person designated by the
Board as an officer of the Company.

 

(y)                                 “Option” means a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(z)                                  “Parent Corporation” means any present or
future “parent corporation” of the Company, as defined in Section 424(e) of the
Code.

 

(aa)                          “Participant” means any Eligible Employee who has
been granted an Award.

 

(bb)                          “Participating Company” means the Company or any
Parent Corporation or Subsidiary Corporation.

 

(cc)                            “Participating Company Group” means, at any
point in time, all entities collectively which are then Participating Companies,

 

(dd)                          “Performance Goals” means the goal(s) (or combined
goal(s)) determined by the Committee in its discretion to be applicable to a
Participant  with respect to an Award. As determined by the Committee, the
Performance Goals applicable to an Award shall provide for a targeted level or
levels of achievement using one or more of the following measures: (a) cash
flow, (b) earnings per share, (c) gross revenue, (d) market share, (e) return on
capital, (f) total shareholder return, or (g) operating profits.

 

5

--------------------------------------------------------------------------------



 

(ee)                            “Performance Period” means the time period
during which the Performance Goals or continued status as an Employee must be
met as determined by the Committee at is sole discretion

 

(ff)                              “Plan” means the Jaguar Health, Inc. New
Employee Inducement Award Plan, as amended.

 

(gg)                            “Restricted Stock Award” means an Award of a
Restricted Stock granted pursuant to Section 7.

 

(hh)                          “Restricted Stock Unit Award” means an Award of a
right to receive Stock on a future date granted pursuant to Section 8.

 

(ii)                                  “Rule 16b-3” means Rule 16b-3 promulgated
under the 1934 Act, and any future regulation amending, supplementing or
superseding such regulation.

 

(jj)                                “Section 16 Person” means an individual,
who, with respect to the shares of Stock, is subject to Section 16 of the 1934
Act and the rules and regulations promulgated thereunder.

 

(kk)                          “Service” means a Participant’s employment or
service with the Participating Company Group, whether in the capacity of an
Employee.  Unless otherwise provided by the Board, a Participant’s Service shall
not be deemed to have terminated merely because of a change in the capacity in
which the Participant renders such Service or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service.  Furthermore, a
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company.  However, unless otherwise provided by the Board, if
any such leave taken by a Participant exceeds ninety (90) days, then on the
ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract. 
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under the Participant’s Award Agreement.  Except
as otherwise provided by the Board, in its discretion, the Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company.  Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of and reason for such termination.

 

(ll)                                  “Stock” means a share of common stock of
the Company, as adjusted from time to time in accordance with Section 4.3.

 

(mm)                  “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

 

6

--------------------------------------------------------------------------------



 

(nn)                          “Ten Percent Stockholder” means a person who, at
the time an Award is granted to such person, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company within the meaning of Section 422(b)(6) of the Code.

 

(oo)                          “Vesting Conditions” mean those conditions
established in accordance with the Plan prior to the satisfaction of which
shares subject to an Award remain subject to forfeiture or a repurchase option
in favor of the Company exercisable for the Participant’s monetary purchase
price, if any, for such shares upon the Participant’s termination of Service.

 

2.2    Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

3.                        ADMINISTRATION.

 

3.1                               The Committee. The Plan shall be administered
by the Committee. The Committee shall consist of not less than two (2) Directors
who shall be appointed from time to time by, and shall serve at the pleasure of,
the Board of Directors. The Committee shall be comprised solely of Directors are
(a) “outside directors” under Section 162(m) of the Code and (b) “non-employee
directors” under Rule 16b-3.

 

3.2                               Authority of the Committee. It shall be the
duty of the Committee to administer the Plan in accordance with the Plan’s
provisions. The Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (a) determine which Eligible Employees shall be
granted Awards, (b) prescribe the terms and conditions of the Awards,
(c) interpret the Plan and the Awards, (d) adopt such procedures and subplans as
are necessary or for the purpose of satisfying Applicable Laws, (e) adopt
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpret, amend or revoke any such rules.
Notwithstanding the preceding, the Committee shall not implement an Exchange
Program without the approval of the holders of a majority of the shares that are
present in person or by proxy and entitled to vote at any Annual or Special
Meeting of Stockholders of the Company.

 

3.3                               Delegation by the Committee. The Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or any part of its authority and powers under the Plan to one or
more Directors or officers of the Company, except that the Committee may not
delegate all or any part of its authority under the Plan with respect to Awards
granted to any individual who is subject to Section 16 Persons.  To the extent
of any delegation by the Committee, references to the Committee in this Plan and
any Award Agreement shall be deemed also to include reference to the applicable
delegate(s).

 

7

--------------------------------------------------------------------------------



 

3.4                               Decisions Binding. All interpretations,
determinations and decisions made by the Committee, the Board, and any delegate
of the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding on all persons, and shall be given the maximum deference
permitted by law.

 

4.                                      SHARES SUBJECT TO PLAN.

 

4.1                               Number of Shares. Subject to adjustment as
provided in Section 4.3, and the provisions in this Section 4.1 regarding the
annual increase, the aggregate number of shares of Stock that may be issued
pursuant to Awards shall not exceed 500,000 shares (the “Share Reserve”).

 

4.2                               Lapsed Awards. If an Award expires without
having been exercised in full, or, with respect to Restricted Stock and
Restricted Stock Units is forfeited to the Company, the shares which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). Shares that have been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if unvested
shares of Restricted Stock or Restricted Stock Units are repurchased by the
Company or are forfeited to the Company, such shares will become available for
future grant under the Plan. Shares used to pay the exercise or purchase price
of an Award and/or to satisfy the tax withholding obligations related to an
Award will not become available for future grant or sale under the Plan. To the
extent an Award under the Plan is paid out in cash rather than shares, such cash
payment will not reduce the number of shares available for issuance under the
Plan.

 

4.3                               Adjustments in Awards and Authorized Shares.
In the event that any dividend (other than regular, ongoing dividends) or other
distribution (whether in the form of cash, shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the shares such that an adjustment is
determined by the Committee (in its sole discretion) to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee must, in such
manner as it may deem equitable, adjust the number and class of stock. 
Notwithstanding the preceding, the number of shares subject to any Award always
shall be a whole number.

 

5.                                      ELIGIBILITY.

 

5.1                               Persons Eligible for Awards. Awards may be
granted only to Eligible Employees pursuant to Section 1.3 of this Plan.

 

5.2                               Participation in the Plan.  Awards are granted
solely at the discretion of the Board.  However, eligibility in accordance with
this Plan shall not entitle any person to be granted an Award.

 

8

--------------------------------------------------------------------------------



 

6.                                      STOCK OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish.  Award Agreements may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

6.1                               [Reserved]

 

6.2                               Exercise Price.  The exercise price for each
Option shall be established in the discretion of the Board; provided, however,
that the exercise price per share for an Option shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the Option. 
Notwithstanding the foregoing, an Option may be granted with an exercise price
lower than the minimum exercise price set forth above if such Option is granted
pursuant to an assumption or substitution for another option in a manner
qualifying under the provisions of Section 424(a) of the Code.

 

6.3                               Exercisability and Term of Options.  Options
shall be exercisable at such time or times, or upon such event or events, and
subject to such terms, conditions, performance criteria and restrictions as
shall be determined by the Board and set forth in the Award Agreement evidencing
such Option; provided, however, that no Option shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such Option. 
Subject to the foregoing, unless otherwise specified by the Board in the grant
of an Option, any Option granted hereunder shall terminate ten (10) years after
the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.

 

6.4                               Payment of Exercise Price.

 

(a)                                    Forms of Consideration Authorized. 
Except as otherwise provided below, payment of the exercise price for the number
of shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or in cash equivalent, (ii) by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price, (iii) by delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), (iv) by
delivery of a properly executed notice electing a Net-Exercise, (v) by such
other consideration as may be approved by the Board from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof.  The
Board may at any time or from time to time grant Options which do not permit all
of the foregoing forms of consideration to be used in payment of the exercise
price or which otherwise restrict one or more forms of consideration.

 

(b)                                 Limitations on Forms of Consideration -
Tender of Stock.  Notwithstanding the foregoing, an Option may not be exercised
by tender to the Company, or attestation to the

 

9

--------------------------------------------------------------------------------



 

ownership, of shares of Stock to the extent such tender or attestation would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s Stock.  Unless otherwise provided by
the Board, an Option may not be exercised by tender to the Company, or
attestation to the ownership, of shares of Stock unless such shares either have
been owned by the Participant for more than six (6) months or such other period,
if any, required by the Company (and were not used for another Option exercise
by attestation during such period) or were not acquired, directly or indirectly,
from the Company.

 

6.5                               [Reserved]

 

6.6                               Effect of Termination of Service.

 

(a)                                 Option Exercisability.  Subject to earlier
termination of the Option as otherwise provided by this Plan and unless a longer
exercise period is provided by the Board, an Option shall terminate immediately
upon the Participant’s termination of Service to the extent that it is then
unvested and shall be exercisable after the Participant’s termination of Service
to the extent it is then vested only during the applicable time period
determined in accordance with this Section and thereafter shall terminate:

 

(i)                                     Disability.  If the Participant’s
Service terminates because of the Disability of the Participant, the Option, to
the extent unexercised and exercisable for vested shares on the date on which
the Participant’s Service terminated, may be exercised by the Participant (or
the Participant’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option (the
“Subsection”).

 

(ii)                                  Death.  If the Participant’s Service
terminates because of the death of the Participant, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.  The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within three (3) months after the Participant’s termination of Service.

 

(iii)                               Termination for Cause.  Notwithstanding any
other provision of the Plan to the contrary, if the Participant’s Service is
terminated for Cause, the Option shall terminate in its entirety and cease to be
exercisable immediately upon such termination of Service.

 

(iv)       Other Termination of Service.  If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

10

--------------------------------------------------------------------------------



 

(b)                                 Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing other than termination of Service for Cause, if
the exercise of an Option within the applicable time periods set forth in
Subsection 6.6(a) is prevented by the provisions of Section 12 below, the Option
shall remain exercisable until the later of (i) thirty (30) days after the date
such exercise first would no longer be prevented by such provisions or (ii) the
end of the applicable time period under Subsection 6.6(a), but in any event no
later than the Option Expiration Date.

 

6.7                               Transferability of Options.  During the
lifetime of the Participant, an Option shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.  An Option
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, to the extent
permitted by the Board, in its discretion, and set forth in the Award Agreement
evidencing such tatutoryOption shall be assignable or transferable subject to
the applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the 1933 Act.

 

7.                                   RESTRICTED STOCK AWARDS.

 

Restricted Stock Awards shall be evidenced by Award Agreements in such form as
the Board shall from time to time establish.  Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

7.1                               [Reserved]

 

7.2                               Types of Restricted Stock Awards Authorized. 
Restricted Stock Awards may be granted upon such conditions as the Board shall
determine, including, without limitation, upon the attainment of one or more
performance goals.

 

7.3                               Purchase Price.  The purchase price for shares
of Stock issuable under each Restricted Stock Award shall be established by the
Board in its discretion.  Except as may be required by applicable law or
established by the Board, no monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving shares of Stock
pursuant to a Restricted Stock Award.

 

7.4                               Payment of Purchase Price.  Except as
otherwise provided below, payment of the purchase price (if any) for the number
of shares of Stock being purchased pursuant to any Restricted Stock Award shall
be made (a) in cash, by check or in cash equivalent, (b) by such other
consideration as may be approved by the Board from time to time to the extent
permitted by applicable law, or (c) by any combination thereof.

 

7.5                               Vesting and Restrictions on Transfer.  Shares
issued pursuant to any Restricted Stock Award may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, as shall

 

11

--------------------------------------------------------------------------------



 

be established by the Board and set forth in the Award Agreement evidencing such
Award.  During any period in which shares acquired pursuant to a Restricted
Stock Award remain subject to Vesting Conditions, such shares may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of other than
pursuant to an Ownership Change Event or as provided in Subsection 7.7.  The
Board, in its discretion, may provide in any Award Agreement evidencing a
Restricted Stock Award that, if the satisfaction of Vesting Conditions with
respect to any shares subject to such Restricted Stock Award would otherwise
occur on a day on which the sale of such shares would violate the provisions of
the Insider Trading Policy, then satisfaction of the Vesting Conditions
automatically shall be determined on the next trading day on which the sale of
such shares would not violate the Insider Trading Policy.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

 

7.6                               Voting Rights; Dividends and Distributions. 
Except as provided in this Section 7.5, Subsection 7.4 and any Award Agreement,
during any period in which shares acquired pursuant to a Restricted Stock Award
remain subject to Vesting Conditions, the Participant shall have all of the
rights of a stockholder of the Company holding shares of Stock, including the
right to vote such shares and to receive all dividends and other distributions
paid with respect to such shares.  However, in the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Subsection 4.3, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant’s Restricted Stock Award shall be immediately
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.

 

7.7                               Effect of Termination of Service.  Unless
otherwise provided by the Board in the Award Agreement evidencing a Restricted
Stock Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
(a) the Company shall have the option to repurchase for the purchase price paid
by the Participant any shares acquired by the Participant pursuant to a
Restricted Stock Award which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) if the Participant did not
pay any consideration for any shares acquired by the Participant pursuant to a
Restricted Stock Award which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service.  The Company shall have the right
to assign at any time any repurchase right it may have, whether or not such
right is then exercisable, to one or more persons as may be selected by the
Company.

 

7.8                               Nontransferability of Restricted Stock Award
Rights.  Rights to acquire shares of Stock pursuant to a Restricted Stock Award
shall not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or the
laws of descent and distribution.  All rights with respect to a Restricted Stock
Award granted to a

 

12

--------------------------------------------------------------------------------



 

Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

8.                                      RESTRICTED STOCK UNIT AWARDS.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements in such form
as the Board shall from time to time establish.  Award Agreements evidencing
Restricted Stock Unit Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

8.1                               [Reserved]

 

8.2                               Types of Restricted Stock Unit Awards
Authorized.  Restricted Stock Unit Awards may be granted upon such conditions as
the Board shall determine, including, without limitation, upon the attainment of
one or more performance goals.

 

8.3                               Number of Securities.  Each Award Agreement
will specify the number of Awarded Securities and will provide for the
adjustment of such number in accordance with Subsection 4.3 of the Plan.

 

8.4                               Purchase Price.  The purchase price for shares
of Stock issuable under each Restricted Stock Unit Award shall be established by
the Board in its discretion.  Except as may be required by applicable law or
established by the Board, no monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving a Restricted Stock
Unit Award.

 

8.5                               Payment of Purchase Price.  Except as
otherwise provided below, payment of the purchase price (if any) for the number
of shares of Stock being purchased pursuant to any Restricted Stock Unit Award
shall be made (a) in cash, by check or in cash equivalent, (b) by such other
consideration as may be approved by the Board from time to time to the extent
permitted by applicable law, or (c) by any combination thereof.

 

8.6                               Vesting and Restrictions on Transfer.  Shares
issued pursuant to any Restricted Stock Award may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, as shall be established by the
Board and set forth in the Award Agreement evidencing such Award.  The Board, in
its discretion, may provide in any Award Agreement evidencing a Restricted Stock
Unit Award that, if the satisfaction of Vesting Conditions with respect to any
shares subject to such Restricted Stock Unit Award would otherwise occur on a
day on which the sale of such shares would violate the provisions of the Insider
Trading Policy, then satisfaction of the Vesting Conditions automatically shall
be determined on the next trading day on which the sale of such shares would not
violate the Insider Trading Policy.

 

8.7                               Settlement of Restricted Units.

 

(a)                                 Procedure; Rights as a Shareholder.  Any
Restricted Stock Unit Award granted hereunder will be settled according to the
terms of the Plan and at such times and under such

 

13

--------------------------------------------------------------------------------



 

conditions as determined by the Board and set forth in the Award Agreement. 
Until the Restricted Stock Unit Awards are settled and the shares of Stock are
delivered (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote, if
applicable, or receive dividends or any other rights as a shareholder will exist
with respect to the Award.  No adjustment will be made for a dividend or other
right for which the record date is prior to the date the Securities are
delivered, except as provided in Subsection 4.2 of the Plan or the applicable
Award Agreement.

 

(b)                                 Nontransferability of Restricted Stock Unit
Award Rights.  Rights to acquire shares of Stock pursuant to a Restricted Stock
Unit Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
the laws of descent and distribution.  All rights with respect to a Restricted
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

 

8.8                               Cessation of Services.  Each Award Agreement
will specify the consequences of a Participant’s ceasing to be a Service
Provider prior to the settlement of a  Restricted Stock Unit Award.

 

9.    PERFORMANCE-BASED AWARDS

 

9.1                               General. If the Committee, in its discretion,
decides to grant an Award intended to qualify as “performance-based
compensation”, the provisions of this Section 9 will control over any contrary
provision in the Plan.

 

9.2                               Performance Goals. The granting and/or vesting
of Awards and other incentives under the Plan may, in the discretion of the
Committee, be made subject to the achievement of one or more Performance Goals.

 

9.3.                            Procedures. The Committee will, in writing,
(i) designate one or more Participants to whom an Award will be made,
(ii) determine the Performance Period, (iii) establish the Performance Goals and
amounts that may be earned for the Performance Period, and (iv) determine any
other terms and conditions applicable to the Award(s).

 

9.4                               [Reserved]

 

9.5                               Determination of Amounts Earned. Following the
completion of each Performance Period, the Committee will certify whether the
applicable Performance Goals have been achieved for such Performance Period. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” for a Performance Period only if the
Performance Goals for such period are achieved. The Committee will have the
right to (a) reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period, (b) determine what actual Award, if any,
will be paid in the event of a termination of employment as the result of a

 

14

--------------------------------------------------------------------------------



 

Participant’s death or disability or upon a Change of Control or in the event of
a termination of employment following a Change of Control prior to the end of
the Performance Period, and (c) determine what actual Award, if any, will be
paid in the event of a termination of employment other than as the result of a
Participant’s death or Disability prior to a Change of Control and prior to the
end of the Performance Period to the extent an actual Award would have otherwise
been achieved had the Participant remained employed through the end of the
Performance Period.

 

10.                               CHANGE IN CONTROL.

 

10.1                        Effect of Change in Control on Awards.  Subject to
the requirements and limitations of Section 409A of the Code, if applicable, the
Board may provide for any one or more of the following:

 

(a)                                 Accelerated Vesting.  The Board may, in its
discretion, provide in any Award Agreement or, in the event of a Change in
Control, may take such actions as it deems appropriate to provide for the
acceleration of the exercisability and/or vesting in connection with such Change
in Control of each or any outstanding Award or portion thereof and shares
acquired pursuant thereto upon such conditions, including termination of the
Participant’s Service prior to, upon, or following such Change in Control, to
such extent as the Board shall determine.

 

(b)                                 Assumption, Continuation or Substitution of
Awards.  In the event of a Change in Control, the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be (the “Acquiror”), may, without the consent of any
Participant, assume or continue the Company’s rights and obligations under each
or any Award or portion thereof outstanding immediately prior to the Change in
Control or substitute for each or any such outstanding Award or portion thereof
a substantially equivalent award with respect to the Acquiror’s stock.  For
purposes of this Section, if so determined by the Board, in its discretion, an
Award or any portion thereof shall be deemed assumed if, following the Change in
Control, the Award confers the right to receive, subject to the terms and
conditions of the Plan and the applicable Award Agreement, for each share of
Stock subject to such portion of the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Board may, with
the consent of the Acquiror, provide for the consideration to be received upon
the exercise of the Award for each share of Stock to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control.  If any portion
of such consideration may be received by holders of Stock pursuant to the Change
in Control on a contingent or delayed basis, the Board may, in its discretion,
determine such Fair Market Value per share as of the time of the Change in
Control on the basis of the Board’s good faith estimate of the present value of
the probable future payment of such consideration.  Any Award or portion thereof
which is neither assumed or continued by the Acquiror in connection with the
Change in Control nor exercised as of the time of consummation of the Change in
Control shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.  Notwithstanding the foregoing, shares
acquired upon exercise of an

 

15

--------------------------------------------------------------------------------



 

Award prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such shares shall continue to be subject
to all applicable provisions of the Award Agreement evidencing such Award except
as otherwise provided in such Award Agreement.

 

(c)                                  Cash-Out of Outstanding Awards.  The Board
may, in its discretion and without the consent of any Participant, determine
that, upon the occurrence of a Change in Control, each or any Award or portion
thereof outstanding immediately prior to the Change in Control shall be canceled
in exchange for a payment with respect to each vested share (and each unvested
share, if so determined by the Board) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced by the exercise or purchase price per share, if any, under such
Award.  If any portion of such consideration may be received by holders of Stock
pursuant to the Change in Control on a contingent or delayed basis, the Board
may, in its sole discretion, determine such Fair Market Value per share as of
the time of the Change in Control on the basis of the Board’s good faith
estimate of the present value of the probable future payment of such
consideration.  In the event such determination is made by the Board, the amount
of such payment (reduced by applicable withholding taxes, if any) shall be paid
to Participants in respect of the vested portions of their canceled Awards as
soon as practicable following the date of the Change in Control and in respect
of the unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.

 

11.                            TAX WITHHOLDING.

 

11.1                        Withholding Requirements. Prior to the delivery of
any shares or cash pursuant to an Award (or exercise thereof), or at such
earlier time as the Tax Obligations are due, the Company shall have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy all Tax Obligations.

 

11.2                        Withholding Arrangements. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may designate the method or methods by which a Participant may satisfy such Tax
Obligations. As determined  by the Committee in its discretion from time to
time, these methods may include one or more of the following: (a) paying cash,
(b) electing to have the Company withhold otherwise cash or shares having a Fair
Market Value equal to the amount required to be withheld, (c) delivering to the
Company already-owned shares having a Fair Market Value equal to the minimum
amount required to be withheld or remitted, provided the delivery of such shares
will not result in any adverse accounting consequences as the Committee
determines in its sole discretion, (d) selling a sufficient number of shares
otherwise deliverable to the Participant through such means as the Committee may
determine in its sole discretion (whether through a broker or otherwise) equal
to the Tax Obligations required to be withheld, (e) retaining from salary or
other amounts payable to the Participant cash having a sufficient value to
satisfy the Tax Obligations, or (f) any other means which the Committee, in its
sole discretion, determines to both comply with Applicable Laws, and to be
consistent with the purposes of the Plan. The amount of Tax Obligations will be
deemed to include any amount that the Committee agrees may be withheld at the
time the

 

16

--------------------------------------------------------------------------------



 

election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
or the Company, as applicable, with respect to the Award on the date that the
amount of tax or social insurance liability to be withheld or remitted is to be
determined. The Fair Market Value of the shares to be withheld or delivered
shall be determined as of the date that the Tax Obligations are required to be
withheld.

 

12.     COMPLIANCE WITH SECURITIES LAW.

 

12.1                        Section 16 Persons.  With respect to Section 16
Persons, transactions under this Plan are intended to qualify for the exemption
provided by Rule 16b-3. To the extent any provision of the Plan, Award Agreement
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable or appropriate by the
Committee.

 

12.2                        Investment Representations. As a condition to the
exercise of an Award, the Company may require the person exercising such Award
to represent and warrant at the time of any such exercise that the shares are
being purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required.

 

12.3                        Inability to Obtain Authority. The Company will not
be required to issue any Shares, cash or other property under the Plan unless
all the following conditions are satisfied: (a) the admission of the shares or
other property to listing on all stock exchanges on which such class of stock or
property then is listed; (b) the completion of any registration or other
qualification or rule compliance of the shares under any U.S. state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission, the stock exchange on which shares of the same class are then
listed, or any other governmental regulatory body, as counsel to the Company, in
its absolute discretion, deems necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. federal, state or other governmental
agency, which counsel to the Company, in its absolute discretion, determines to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the Grant Date, vesting and/or exercise as the Company may establish
from time to time for reasons of administrative convenience. If the Committee
determines, in its absolute discretion, that one or more of the preceding
conditions will not be satisfied, the Company automatically will be relieved of
any liability with respect to the failure to issue the shares, cash or other
property as to which such requisite authority will not have been obtained.

 

13.                            AMENDMENT OR TERMINATION OF PLAN.

 

The Board may amend, suspend or terminate the Plan at any time.  No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Board.  Except as provided by the next
sentence, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant. 
Notwithstanding any other provision of the Plan or any Award Agreement to the
contrary, the Board may, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan or any Award Agreement, to take
effect retroactively or otherwise,

 

17

--------------------------------------------------------------------------------



 

as it deems necessary or advisable for the purpose of conforming the Plan or
such Award Agreement to any present or future law, regulation or rule applicable
to the Plan, including, but not limited to, Section 409A of the Code.

 

14.                            MISCELLANEOUS PROVISIONS.

 

14.1                        Indemnification. Each person who is or shall have
been a member of the Committee, or of the Board, shall be indemnified and held
harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

 

14.2                        Successors. All obligations of the Company under the
Plan, with respect to Awards granted hereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

 

14.3                        Rights as Employee.  No person, even though eligible
pursuant to Sections 1.3 and 5 of this Plan, shall have a right to be selected
as a Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee or interfere with or
limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time.  To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 

14.4                        Rights as a Stockholder.  A Participant shall have
no rights as a stockholder with respect to any shares covered by an Award until
the date of the issuance of such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such shares are issued.

 

14.5                        Delivery of Title to Shares.  Subject to any
governing rules or regulations, the Company shall issue or cause to be issued
the shares of Stock acquired pursuant to an Award and shall deliver such shares
to or for the benefit of the Participant by means of one or more of the
following: (a) by delivering to the Participant evidence of book entry shares of
Stock credited to the account of the Participant, (b) by depositing such shares
of Stock for the benefit of the

 

18

--------------------------------------------------------------------------------



 

Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.

 

14.6                        Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise or settlement of any
Award.

 

14.7                        Retirement and Welfare Plans.  Neither Awards made
under this Plan nor shares of Stock or cash paid pursuant to such Awards shall
be included as “compensation” for purposes of computing the benefits payable to
any Participant under any Participating Company’s retirement plans (both
qualified and non-qualified) or welfare benefit plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing such benefits.

 

14.8                        Section 409A of the Code.  Notwithstanding other
provisions of the Plan or any Award Agreements hereunder, no Award shall be
granted, deferred, accelerated, extended, paid out or modified under this Plan
in a manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant.  In the event that it is reasonably
determined by the Board or, if delegated by the Board to the Committee, by the
Committee that, as a result of Section 409A of the Code, payments in respect of
any Award under the Plan may not be made at the time contemplated by the terms
of the Plan or the relevant Award Agreement, as the case may be, without causing
the Participant holding such Award to be subject to taxation under Section 409A
of the Code, including as a result of the fact that the Participant is a
“specified employee” under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code.  The Company shall use
commercially reasonable efforts to implement the provisions of this Subsection
14.8 in good faith; provided that neither the Company, the Board nor any of the
Company’s employees, directors or representatives shall have any liability to
Participants with respect to this Subsection 14.8.

 

14.9                        Severability.  If any one or more of the provisions
(or any part thereof) of this Plan shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan shall not in any way
be affected or impaired thereby.

 

14.10                 No Constraint on Corporate Action.  Nothing in this Plan
shall be construed to: (a) limit, impair, or otherwise affect the Company’s or
another Participating Company’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or (b) limit the right or power of
the Company or another Participating Company to take any action which such
entity deems to be necessary or appropriate.

 

14.11                 Choice of Law.  Except to the extent governed by
applicable federal law, the validity, interpretation, construction and
performance of the Plan and each Award Agreement shall be governed by the laws
of the State of California, without regard to its conflict of law rules.

 

19

--------------------------------------------------------------------------------